Title: To George Washington from Henry Laurens, 23 September 1778
From: Laurens, Henry
To: Washington, George


          
            Dear Sir
            Philadelphia 23d September 1778
          
          Mr Richard Beresford, a Native of South Carolina, a Young Gentleman of family, fortune and good Character who left New York on the 20th Instant called on me at a late hour last Night and delivered a verbal Message from Robert Williams Esquire another Native of that State, a very sensible Man, long a Practitioner in the Law, a respectable Character in general but not well affected to the Independence of the United States, more than cooly attached to his own private 
            
            
            
            Interests, and I believe held by the British Ministry to be a fast, prudent friend to their Government.
          In the last Conversation Mr Williams held with Governor Johnstone at New York, he discovered, as he presumed, the design of the Enemy to detach part of their Squadron, together with 10,000 Troops immediately after the Hurricane Season to South Carolina, to land either at or near Charlestown, or at Beaufort Port Royal about 70 Miles from Charlestown, or at both—the conquest, Governor Johnstone apprehended would be easily made, and the acquisition extremely beneficial by annexing South Carolina and Georgia to the Floridas. Mr Williams requests me to avoid as much as possible intimating from whom I have derived my intelligence, hence Mr Beresford with great form shut the Parlour door before he would enter upon the disclosure—the Idea that I could conceal his name was a little ridiculous—this Gentleman with a Mr Hopton, not so good a general Character as his own, and several other disaffected Persons are to embark in a few days under a flag for Charlestown.
          The enterprize is the most likely to succeed so far as to create a favorable diversion of any I can think of at this juncture of time and circumstances—it is a favorite Plan of General Grants nor is it improb[ab]le that Sir Henry Clinton will be anxious to recover the honor he lost upon the sands of Long Island.
          Is it likely that Governor Johnstone would have communicated a design of such importance to Mr Williams? it is possible he might for valuable considerations, and also to Mr Hopton—how shall I account for Mr Williams’ betraying to me the confidence reposed in him—he is a wiley Man—does not give a word in writing—may have in view ultimately to secure his own Estate—for his attachment to the Enemy if their attempts prosper—for the faithful and timely notice given to his Countrymen should they from thence defeat the meditated Attack—this, he may think, will also secure to himself and his present Companions admission into Charlestown, which otherwise would be extremely doubtful.
          I asked Mr Beresford upon what principle, Sir H. Clinton permitted Mr Williams and the rest to proceed to Charlestown, he replied with a smile, “a mark of extraordinary favor certainly.”
          All that Governor Johnstone has said to Mr Williams may have been calculated for amusement, or, merely for obtaining a safe re-entrance upon his Estate to a friend of British Government.
          Upon the whole, my Idea is to give immediate notice to South Carolina, preperations will be made for guarding against the effects of the menace—necessary steps will be taken for stopping the flag-ship far below the town, and after a proper detention for returning her and 
            
            
            
            her whole Cargo to the Ocean, if a stroke is really intended she may contain skilful Engineers in Frocks & Trowsers, and many other dangerous instruments in disguise—if the Vessel shall be ahead of my Intelligence and shall not have left the Port when that arrives, means may be devised for detaining her according to Circumstances—upon her return to New York or, meeting the Fleet, the mode of operation may be decided—the Voyage and return will be completed within October—the next will be the best Month for carrying the project into execution.
          I therefore admit the possibility of the design, and will recommend to my Countrymen to act as they ought, if there was no ground for doubt.
          Your Excellency may possibly derive some advantage by a comparison of this with other Accounts from New York—I have from this reflection and from considering that all public important Intelligence is due to Your Excellency made the present communication without delay.
          I request Your Excellency to order forward the several Letters for Boston &ca—& believe me to be with the most sincere & respectful attachment Dear sir Your Excellency’s Much Obliged & obedient humble servant
          
            Henry Laurens
          
          
          This Instant an escaped Prisoner from New York informs me of the Enemy’s having abandoned Rhode Island[.] The acquisition of Provision of Rice &c. &c. for the support of the British W. India Islands which may be made in the Months of November & December—in so. Carolina & Georgia with perhaps 10000 Negroes—& also the destruction of all our Navigation are no inferior objects.
          
        